DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
1.	The terminal disclaimer filed on 2/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,950,618 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
2.	Claims 1-27 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 1/27/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claim 6, directed to a nonelected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
3.	The amendment and the arguments filed on 2/23/22 have been considered and found persuasive.  
4.	The prior art teaches, U.S. PUBS No. 2012/0228688, a memory structure, comprising: a stack of memory cell levels, individual memory cells of the stack comprising: a transistor comprising first and second source/drain regions having a channel region there-between and comprising a gate operatively proximate the channel region; and a capacitor comprising first and second electrodes, the first electrode being electrically coupled to the first source/drain region; and a conductive line structure extending horizontally within each memory cell level, the conductive line structure electrically coupling the second source/drain region of a plurality of the transistors within the stack of memory cell levels; 
but is silent with respect to the above teachings in combination with a conductive pillar extending elevationally through multiple of the levels of memory cells, the gate of multiple of the memory cells comprised by the stack being directly electrically coupled to the conductive pillar.
5.	The prior art, U.S. PUBS No. 2012/0228688, teaches a memory array, comprising: vertically-alternating tiers of insulative material and memory cells, the memory cells individually comprising: a transistor comprising first and second source/drain regions having a channel region 
6.	The prior art, U.S. PUBS No. 2012/0228688, teaches a memory array, comprising: vertically-alternating tiers of insulative material and memory cells, the memory cells individually comprising: a transistor comprising first and second source/drain regions having a channel region there-between and a gate operatively proximate the channel region; and a capacitor comprising first and second electrodes having a capacitor insulator there-between, the first electrode 
7.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        3/1/22